95 P.3d 730 (2004)
337 Or. 248
STATE v. REED
S51227.
Supreme Court of Oregon.
July 27, 2004.
Petition for review withdrawn.
Petitioner on review has moved to withdraw his petition for review and file an amended petition. The state has filed an objection to the motion. The objection is overruled, and the motion is granted. The petition for review filed by petitioner on March 4, 2004, is withdrawn. Petitioner shall serve and file an amended petition for review within 21 days from the date of this order.